USCA4 Appeal: 20-1070    Doc: 162        Filed: 08/04/2022   Pg: 1 of 40




                                         UNPUBLISHED

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT


                                            No. 19-2173


        KEYES LAW FIRM, LLC,

                          Plaintiff – Appellee,

                   v.

        NAPOLI BERN RIPKA SHKOLNIK, LLP; NAPOLI BERN, LLP; NAPOLI,
        BERN & ASSOCIATES, LLP; NAPOLI BERN RIPKA, LLP; NAPOLI BERN
        RIPKA SHKOLNIK & ASSOCIATES, LLP; LAW OFFICES OF NAPOLI BERN,
        LLP; LAW OFFICES OF NAPOLI BERN RIPKA & ASSOCIATES, LLP; LAW
        OFFICES OF NAPOLI BERN RIPKA SHKOLNIK LLP; LAW OFFICES OF
        NAPOLI BERN RIPKA SHKOLNIK & ASSOCIATES LLP; NAPOLI, KAISER,
        BERN & ASSOCIATES, LLP; PASTERNACK TILKER NAPOLI BERN LLP;
        NAPOLI BERN RIPKA & ASSOCIATES, LLP,

                          Defendants – Appellants,

                   and

        NAPOLI SHKOLNIK PLLC; NAPOLI SHKOLNIK & ASSOCIATES, PLLC;
        NAPOLI LAW PLLC; PAUL NAPOLI LAW PLLC; MARC J. BERN &
        PARTNERS LLP; MARC JAY BERN; PAUL J. NAPOLI,

                          Defendants.


                                            No. 19-2174


        KEYES LAW FIRM, LLC,

                          Plaintiff – Appellee,

                   v.
USCA4 Appeal: 20-1070    Doc: 162        Filed: 08/04/2022   Pg: 2 of 40




        PAUL J. NAPOLI; PAUL NAPOLI LAW PLLC; NAPOLI SHKOLNIK PLLC;
        NAPOLI LAW PLLC,

                          Defendants – Appellants,

                   and

        NAPOLI BERN RIPKA SHKOLNIK, LLP; NAPOLI BERN, LLP; NAPOLI,
        BERN & ASSOCIATES, LLP; NAPOLI BERN RIPKA, LLP; NAPOLI BERN
        RIPKA SHKOLNIK & ASSOCIATES, LLP; LAW OFFICES OF NAPOLI BERN,
        LLP; LAW OFFICES OF NAPOLI BERN RIPKA & ASSOCIATES, LLP; LAW
        OFFICES OF NAPOLI BERN RIPKA SHKOLNIK LLP; LAW OFFICES OF
        NAPOLI BERN RIPKA SHKOLNIK & ASSOCIATES LLP; NAPOLI, KAISER,
        BERN & ASSOCIATES, LLP; NAPOLI BERN RIPKA & ASSOCIATES, LLP;
        PASTERNACK TILKER NAPOLI BERN LLP; NAPOLI SHKOLNIK &
        ASSOCIATES, PLLC; MARC J. BERN & PARTNERS LLP; MARC JAY BERN,

                          Defendants.


                                            No. 20-1067


        KEYES LAW FIRM, LLC,

                          Plaintiff – Appellee,

                   v.

        NAPOLI BERN RIPKA SHKOLNIK, LLP; NAPOLI BERN, LLP; NAPOLI,
        BERN & ASSOCIATES, LLP; NAPOLI BERN RIPKA & ASSOCIATES, LLP;
        NAPOLI BERN RIPKA, LLP; NAPOLI BERN RIPKA SHKOLNIK &
        ASSOCIATES, LLP; LAW OFFICES OF NAPOLI BERN, LLP; LAW OFFICES
        OF NAPOLI BERN RIPKA & ASSOCIATES, LLP; LAW OFFICES OF NAPOLI
        BERN RIPA SHKOLNIK LLP; LAW OFFICES OF NAPOLI BERN RIPKA
        SHKOLNIK & ASSOCIATES LLP,

                          Defendants – Appellants,

                   and



                                                  2
USCA4 Appeal: 20-1070    Doc: 162        Filed: 08/04/2022   Pg: 3 of 40




        NAPOLI, KAISER, BERN & ASSOCIATES, LLP; PASTERNACK TILKER
        NAPOLI BERN LLP; NAPOLI SHKOLNIK PLLC; NAPOLI SHKOLNIK &
        ASSOCIATES, PLLC; NAPOLI LAW PLLC; PAUL NAPOLI LAW PLLC;
        MARC J. BERN & PARTNERS LLP; MARC JAY BERN; PAUL NAPOLI,

                          Defendants.


                                            No. 20-1070


        KEYES LAW FIRM, LLC,

                          Plaintiff – Appellee,

                   v.

        PAUL NAPOLI; NAPOLI SHKOLNIK PLLC; NAPOLI SHKOLNIK &
        ASSOCIATES, PLLC; PAUL NAPOLI LAW PLLC; NAPOLI LAW PLLC,

                          Defendants – Appellants,

                   and

        NAPOLI BERN RIPKA & ASSOCIATES, LLP; NAPOLI BERN, LLP; NAPOLI,
        BERN & ASSOCIATES, LLP; NAPOLI BERN RIPKA, LLP; NAPOLI BERN
        RIPKA SHKOLNIK & ASSOCIATES, LLP; LAW OFFICES OF NAPOLI BERN,
        LLP; LAW OFFICES OF NAPOLI BERN RIPKA & ASSOCIATES, LLP; LAW
        OFFICES OF NAPOLI BERN RIPLA SHKOLNIK LLP; LAW OFFICES OF
        NAPOLI BERN RIPKA SHKOLNIK & ASSOCIATES LLP; NAPOLI, KAISER,
        BERN & ASSOCIATES, LLP; NAPOLI BERN RIPKA & ASSOCIATES, LLP;
        PASTERNACK TILKER NAPOLI BERN LLP; MARC J. BERN & PARTNERS
        LLP; MARC JAY BERN,

                          Defendants.


                                            No. 20-2092


        KEYES LAW FIRM, LLC,

                          Plaintiff – Appellant,

                                                   3
USCA4 Appeal: 20-1070      Doc: 162        Filed: 08/04/2022     Pg: 4 of 40




                     v.

        NAPOLI BERN RIPKA SHKOLNIK, LLP; NAPOLI BERN, LLP; NAPOLI,
        BERN & ASSOCIATES, LLP; NAPOLI BERN RIPKA, LLP; NAPOLI BERN
        RIPKA SHKOLNIK & ASSOCIATES, LLP; LAW OFFICES OF NAPOLI BERN,
        LLP; LAW OFFICES OF NAPOLI BERN RIPKA & ASSOCIATES, LLP; LAW
        OFFICES OF NAPOLI BERN RIPKA SHKOLNIK LLP; LAW OFFICES OF
        NAPOLI BERN RIPKA SHKOLNIK & ASSOCIATES LLP; NAPOLI, KAISER,
        BERN & ASSOCIATES, LLP; PASTERNACK TILKER NAPOLI BERN LLP;
        NAPOLI BERN RIPKA & ASSOCIATES, LLP; NAPOLI SHKOLNIK PLLC;
        NAPOLI SHKOLNIK & ASSOCIATES, PLLC; NAPOLI LAW PLLC; PAUL
        NAPOLI LAW PLLC; MARC J. BERN & PARTNERS LLP; PAUL J. NAPOLI,

                            Defendants – Appellees,

                     and

        MARC JAY BERN,

                            Defendant.


        Appeals from the United States District Court for the District of Maryland, at Baltimore.
        Richard D. Bennett, Senior District Judge. (1:17-cv-02972-RDB)


        Argued: January 25, 2022                                       Decided: August 4, 2022


        Before KING and RUSHING, Circuit Judges, and David J. NOVAK, United States District
        Judge for the Eastern District of Virginia, sitting by designation.


        Affirmed in part, vacated in part, and remanded by unpublished opinion. Judge Rushing
        wrote the opinion, in which Judge King and Judge Novak joined.


        ARGUED: William H. Hurd, TROUTMAN PEPPER HAMILTON SANDERS, LLP,
        Richmond, Virginia; Harold Mark Walter, OFFIT KURMAN, PA, Baltimore, Maryland,
        for Appellants/Cross-Appellees. Jean Evelyn Lewis, David Jonathan Shuster, KRAMON
        & GRAHAM, P.A., Baltimore, Maryland, for Appellee/Cross-Appellant. ON BRIEF:
        William Herbert Pillsbury, LAW OFFICES OF WILLIAM H. PILLSBURY, PLLC,

                                                   4
USCA4 Appeal: 20-1070      Doc: 162         Filed: 08/04/2022     Pg: 5 of 40




        Willow Grove, Pennsylvania; Siran S. Faulders, TROUTMAN PEPPER HAMILTON
        SANDERS, LLP, Richmond, Virginia; Meghan Katherine Finnerty, Timothy Cronin
        Lynch, Eric Josh Pelletier, OFFIT KURMAN, PA, Baltimore, Maryland, for
        Appellants/Cross-Appellees. Andrew Jay Graham, Louis Paul Malick, KRAMON &
        GRAHAM, P.A., Baltimore, Maryland, for Appellee/Cross-Appellant.


        Unpublished opinions are not binding precedent in this circuit.




                                                    5
USCA4 Appeal: 20-1070      Doc: 162          Filed: 08/04/2022     Pg: 6 of 40




        RUSHING, Circuit Judge:

               This case stems from a fee-splitting dispute between law firms. Following a nine-

        day trial about how much money was owed to Keyes Law Firm, LLC (KLF) under its

        association agreements with Napoli Bern Ripka Shkolnik, LLP (NBRS), the jury returned

        a verdict in favor of KLF. Now, on appeal and cross-appeal, the parties raise twenty-four

        issues claiming almost limitless error in the district court’s pretrial, trial, and posttrial

        rulings. We have reviewed the record in these consolidated appeals and find no reversible

        error, with one small exception: application of Maryland’s 10 percent postjudgment

        interest rate to the award of discovery sanctions. We accordingly vacate the district court’s

        imposition of that rate and remand with instructions to apply the federal rate of

        postjudgment interest. On all remaining issues, we affirm.

                                                     I.

               KLF is a Maryland-based law firm that represents asbestos plaintiffs; nonparty Mary

        Keyes is its founder and principal. On the other side of this dispute are Paul Napoli, an

        individual lawyer and citizen of New York; NBRS, a now-inactive New York law firm;

        and two groups of other defendants—the so-called Legacy Defendants 1 and Napoli Firm




               1
                  The Legacy Defendants are eleven law firm entities: (1) Napoli Bern, LLP;
        (2) Napoli, Bern & Associates, LLP; (3) Napoli Bern Ripka, LLP; (4) Napoli Bern Ripka
        Shkolnik & Associates, LLP; (5) Law Offices of Napoli Bern, LLP; (6) Law Offices of
        Napoli Bern Ripka & Associates, LLP; (7) Law Offices of Napoli Bern Ripka Shkolnik
        LLP; (8) Law Offices of Napoli Bern Ripka Shkolnik & Associates LLP; (9) Napoli,
        Kaiser, Bern & Associates, LLP; (10) Napoli Bern Ripka & Associates, LLP; and
        (11) Pasternack Tilker Napoli Bern LLP. The Legacy Defendants and NBRS filed joint
        appellate briefs.
                                                     6
USCA4 Appeal: 20-1070       Doc: 162         Filed: 08/04/2022     Pg: 7 of 40




        Defendants 2—comprising fifteen law firm entities. Napoli, along with nonparty Marc

        Bern, is the one-half equal owner of NBRS and the eleven Legacy Defendants. Napoli also

        owns and is the sole member of Paul Napoli Law PLLC, one of the four Napoli Firm

        Defendants. The other three Napoli Firm Defendants are purportedly owned by Napoli’s

        wife, Marie Kaiser Napoli, a plaintiff’s attorney in her own right.

               The asbestos cases underlying this fee dispute originated with yet another law firm,

        the David Law Firm (DLF). 3 For years, DLF represented asbestos plaintiffs in the

        bankruptcy trust system, managing their claims against bankrupt asbestos defendants. DLF

        referred clients with claims against solvent defendants to KLF. As DLF’s volume of

        referrals increased, KLF decided to partner with NBRS, a larger firm touting a national

        mass-tort practice, to handle the legal work. In 2012, KLF, acting as a middleman of sorts,

        began to re-refer cases from DLF to NBRS while retaining the right to share in the

        contingency fees.

               Over the next several years, KLF and NBRS entered into 2,174 association

        agreements, corresponding with 2,174 separately referred asbestos clients. The written

        agreements memorialized the parties’ understanding of their contractual relationship and

        the fee-sharing arrangement they negotiated at the outset. As part of that arrangement,


               2
                 The Napoli Firm Defendants are four law firm entities: (1) Paul Napoli Law,
        PLLC; (2) Napoli Shkolnik, PLLC; (3) Napoli Shkolnik & Associates, PLLC; and
        (4) Napoli Law, PLLC. The Napoli Firm Defendants filed their appellate briefs jointly
        with Paul Napoli.
               3
                 The David Law Firm is currently known as Cooper, Hart, Leggiero & Whitehead,
        PLLC. This opinion refers to the firm as DLF, as it was known to the parties during the
        relevant timeframe. DLF is not a party to this lawsuit.
                                                     7
USCA4 Appeal: 20-1070       Doc: 162          Filed: 08/04/2022      Pg: 8 of 40




        DLF, KLF, and NBRS would each receive a share of the gross amounts recovered on behalf

        of their clients; in all but eleven of the 2,174 cases, the three firms’ shares were fixed at 10

        percent to DLF, 6 percent to KLF, and 24 percent to NBRS. As the firm doing most of the

        legwork, NBRS was entitled to the largest portion of each client’s recovery but was also

        responsible for the costs associated with the claims.

               In addition to the fee-sharing terms, the 2,174 association agreements set out other

        of the parties’ rights and obligations, and not always in uniform fashion. For example,

        some agreements read, “My firm reserves the right to have access to client files and any

        accounting records pertaining to shared clients.” J.A. 114. Other agreements included no

        such provision. Some agreements specified exactly when payment was due to KLF, while

        several did not. All of the agreements, however, included language requiring NBRS to

        disburse a single payment to KLF with an amount representing both KLF’s and DLF’s

        portions of the gross recovery for that client. KLF would then remit the funds representing

        DLF’s share to DLF, which was not itself a party to the association agreements.

               In late 2014, NBRS’s two owners, Napoli and Bern, had a falling out and decided

        to part ways.     Amid litigation between the former partners, NBRS was placed in

        receivership. In 2015, with the approval of NBRS’s court-appointed receiver, Napoli and

        Bern reached a settlement agreement in which they agreed to divide NBRS’s caseload.

        Relevant here, all 2,174 of the KLF-referred asbestos clients were “allocated” to Napoli

        and his new law firm, Paul Napoli Law PLLC. J.A. 5302. When Napoli eventually joined

        the practices of the other Napoli Firm Defendants, the asbestos cases went with him as the



                                                       8
USCA4 Appeal: 20-1070      Doc: 162          Filed: 08/04/2022     Pg: 9 of 40




        “attorney in charge.” J.A. 4109. NBRS, which stopped performing legal services after the

        Napoli–Bern split, remains in receivership to this day.

               For a time after NBRS’s breakup, KLF continued to receive its share of the

        recoveries in some of the asbestos cases that had settled or resulted in a favorable verdict.

        In 2016, however, Keyes noticed that payments to KLF had dwindled and eventually

        discontinued. Despite repeated requests for information from Napoli, who remained KLF’s

        point of contact, Keyes was denied any updates about the cases and any accounting of the

        amounts recovered. In October 2017, KLF sued the seventeen defendants currently

        involved in this appeal, among other defendants that have since been dismissed, claiming

        breach of the association agreements and seeking payments still owed.

                                                     II.

               Taking in roughly chronological order the numerous district court rulings the parties

        challenge on appeal, we begin with the district court’s order imposing discovery sanctions

        against the defendants. 4 The bickering over discovery in this case required repeated

        judicial intervention.   The parties’ principal dispute stemmed from the defendants’

        continuing failure to “fully” comply with the district court’s orders in February and April

        2019 “to provide the discovery documents that account for the funds” recovered under the

        2,174 association agreements. J.A. 350. In ruling that the defendants must comply or

        “show cause why they should not be found in contempt,” the district court observed that


               4
                  The defendants maintain, and KLF does not dispute, that Napoli Shkolnik &
        Associates, PLLC is not subject to the district court’s sanctions order because it was not a
        party to the lawsuit at the time. See J.A. 666 (specifying the defendants held jointly and
        severally liable for the award).
                                                     9
USCA4 Appeal: 20-1070       Doc: 162          Filed: 08/04/2022     Pg: 10 of 40




        law firms “are ethically bound to account for funds received on behalf of their clients, and

        practically speaking, they must account for receipts and distributions from client accounts.”

        J.A. 350. When the defendants did not fulfill their obligation to produce an accounting of

        the amounts recovered in the asbestos cases, a show-cause hearing was held on May 9,

        2019.

                At the hearing, the district court declined to find the defendants in contempt.

        However, the court concluded that it would award KLF “unnecessary costs and expenses”

        arising from the defendants’ continuing failure to fulfill their discovery obligations. J.A.

        414. The court found “troublesome” that the defendants supposedly did not have records

        showing the gross recoveries for the 2,174 asbestos clients and expressed skepticism “that

        this accounting is as chaotic . . . as it appears.” J.A. 400. The court directed KLF to submit

        a fee application detailing the time “spent going through the files, requests, telephone calls,

        [and] emails back and forth,” recognizing “all that [as] reasonable time being expended

        trying to battle through on discovery.” J.A. 431.

                Shortly after the hearing, KLF filed its fee application seeking $211,156.50 in fees

        and $131,080.87 in expenses, which the defendants contested. In response, KLF agreed to

        reduce its initial request by $25,364.25 to exclude fees for some expert preparation, as well

        as all fees incurred before discovery requests were served. In September 2019, the district

        court granted KLF’s revised fee application, confirming that “for the reasons previously

        set forth on the record at the May 9, 2019 hearing,” it had found “good cause” to impose

        discovery sanctions against the defendants. J.A. 665. The order also concluded that “[f]or

        the reasons stated in [KLF’s] Fee Application (ECF#192) this Court finds that 10 of 12

                                                      10
USCA4 Appeal: 20-1070       Doc: 162          Filed: 08/04/2022      Pg: 11 of 40




        Johnson Factors [sic] . . . are satisfied and weigh overwhelmingly in favor of the Plaintiff.”

        J.A. 665. 5 The court awarded KLF $316,873.12 in attorneys’ fees and expenses, plus

        postjudgment interest of 10 percent annually in accordance with Maryland law.

               On appeal, the defendants advance three core arguments against the district court’s

        sanctions order. They claim (1) the sanctions as a whole, or certain parts of the award, are

        not justified; (2) the district court did not provide sufficient explanation for its decision to

        impose sanctions or its calculation of the sanctions award; and (3) the district court erred

        in imposing Maryland’s 10 percent interest rate instead of the federal rate required by 28

        U.S.C. § 1961.

               “We review the imposition of discovery sanctions for abuse of discretion.” Hoyle

        v. Freightliner, LLC, 650 F.3d 321, 329 (4th Cir. 2011). “In doing so, we are mindful of

        the broad discretion accorded to district courts to supervise discovery . . . as part of their

        case-management authority.” Russell v. Absolute Collection Servs., Inc., 763 F.3d 385,

        396 (4th Cir. 2014).     Our review of a court’s award of attorneys’ fees “is sharply

        circumscribed, and a fee award must not be overturned unless it is clearly wrong.” Berry

        v. Schulman, 807 F.3d 600, 617 (4th Cir. 2015) (internal quotation marks omitted).

               We discern no abuse of discretion in the district court’s imposition of discovery

        sanctions, its explanation for doing so, or its selection of the fee award. As it explained at

        the show-cause hearing, the court concluded that the defendants’ “eleventh-hour



               5
                The twelve fee-shifting factors of Johnson v. Georgia Highway Express, Inc., 488
        F.2d 714 (5th Cir. 1974), are used to determine reasonable attorneys’ fees. See Barber v.
        Kimbrell’s, Inc., 577 F.2d 216, 226 (4th Cir. 1978) (adopting the Johnson factors).
                                                      11
USCA4 Appeal: 20-1070       Doc: 162          Filed: 08/04/2022       Pg: 12 of 40




        production[s]” and persistent failure to turn over documents central to KLF’s claims

        violated its orders and justified sanctions. J.A. 423. The court’s award was “backed by

        substantial evidence on which the court was entitled to rely,” Berry, 807 F.3d at 618, and

        its incorporation of the reasoning contained in KLF’s fee application does not itself

        constitute reversible error. See Anderson v. Bessemer City, 470 U.S. 564, 572 (1985);

        EEOC v. Fed. Rsrv. Bank of Richmond, 698 F.2d 633, 641 (4th Cir. 1983), rev’d on other

        grounds sub nom. Cooper v. Fed. Rsrv. Bank of Richmond, 467 U.S. 867 (1984).

               Regarding the interest rate, however, the parties do not seriously contest that

        “[f]ederal law, rather than state law, governs the calculation of post-judgment interest in

        diversity cases” like this one. Hitachi Credit Am. Corp. v. Signet Bank, 166 F.3d 614, 633

        (4th Cir. 1999); see 28 U.S.C. § 1961(a) (providing that interest “on any money judgment

        in a civil case recovered in a district court” shall be calculated “at a rate equal to the weekly

        average 1-year constant maturity Treasury yield . . . for the calendar week preceding[] the

        date of the judgment”). 6 We agree and therefore remand to the district court with

        instructions to calculate the proper rate of postjudgment interest on the fee award consistent

        with 28 U.S.C. § 1961. In all other respects, we affirm the district court’s sanctions order.



               6
                  It is true, as KLF points out, that the defendants did not contest application of the
        Maryland rate before the district court, which would ordinarily forfeit the defendants’
        argument for appeal. In unpublished authority, however, a panel of this Court reasoned
        that, because “[t]he award and rate of interest under 28 U.S.C. § 1961(a) is mandatory, . . .
        Plaintiffs’ argument that Defendants waived the application of the federal rate by not
        previously contesting the use of the higher [state] rate is unpersuasive.” Vandevender v.
        Blue Ridge of Raleigh, LLC, 756 Fed. App. 230, 233 (4th Cir. 2018). KLF does not offer
        any reason for us to contradict Vandevender in this similarly unpublished decision, and we
        decline to plumb the issue independently.
                                                       12
USCA4 Appeal: 20-1070       Doc: 162          Filed: 08/04/2022     Pg: 13 of 40




                                                     III.

               We turn next to the district court’s rulings on summary judgment, which have

        produced a half-dozen challenges on appeal by various defendants. All parties moved for

        summary judgment; the defendants also moved under Federal Rule of Civil Procedure 53

        for the appointment of a special master to render an accounting of the asbestos cases. In

        December 2019, the district court denied the defendants’ motions but granted in part and

        denied in part KLF’s cross-motion for summary judgment.

                                                      A.

               All defendants moved to dismiss the complaint for lack of personal jurisdiction and

        renewed their jurisdictional challenges in subsequent summary judgment motions. The

        district court deferred ruling on the Legacy Defendants and Napoli Firm Defendants until

        after trial, finding “disputed material jurisdictional facts” on the extent of their connection

        to Napoli and the association agreements. J.A. 5343. But the district court held that KLF

        had established personal jurisdiction in Maryland over NBRS and Napoli by a

        preponderance of the evidence at summary judgment.

               As the district court explained, NBRS negotiated and signed all 2,174 agreements

        associating itself with KLF, a Maryland entity. NBRS negotiated those agreements

        through email and phone communications into the State and an in-person visit by the firm’s

        principals. “In addition, the association agreements provided for contingency fee payments

        to [KLF]” and required NBRS to handle the claims of the asbestos clients “in the

        jurisdictions applicable to each claim, including some forty claims in Maryland.” J.A.

        5340–5341. To that end, NBRS “operated law offices or otherwise employed attorneys in

                                                      13
USCA4 Appeal: 20-1070       Doc: 162          Filed: 08/04/2022     Pg: 14 of 40




        . . . Maryland during the events at issue.” J.A. 162. This degree of Maryland contacts, the

        district court concluded, was sufficient for NBRS to “‘reasonably anticipate being haled

        into court there.’” J.A. 5341 (quoting English & Smith v. Metzger, 901 F.2d 36, 40 (4th

        Cir. 1990)). As for Napoli, the court acknowledged that his status as a partner at NBRS

        was not sufficient by itself to confer jurisdiction over him. But Napoli had “established a

        personal contact” with the forum “through his pursuit of the association agreements.” J.A.

        5342. As the district court recounted, Napoli himself called and emailed KLF regularly

        and traveled to Baltimore at least once to discuss business with Keyes. He also sent

        payments to KLF in Maryland and requested KLF’s assistance on specific asbestos cases,

        some of which were being litigated in the State. Taken together, the court concluded,

        Napoli’s individual contacts with Maryland were likewise sufficient to establish specific

        jurisdiction.

               NBRS and Napoli contest the district court’s jurisdictional rulings, arguing that their

        contractual relationship with KLF did not implicate enough Maryland contacts. The two

        defendants reject the district court’s finding that Napoli, as opposed to Keyes, initiated the

        parties’ relationship and observe that much of the business occurred in New York, where

        the association agreements were signed and NBRS was headquartered. Napoli further

        insists that, because he was merely acting as NBRS’s intermediary, he was not personally

        availing himself of the privilege of conducting activities in Maryland.

               We review jurisdictional questions de novo, assessing the defendants’ arguments

        through the lens of our three-part test for specific jurisdiction, under which a plaintiff must

        show (1) the defendants “purposely availed” themselves of the forum state by engaging in

                                                      14
USCA4 Appeal: 20-1070       Doc: 162          Filed: 08/04/2022       Pg: 15 of 40




        activities there, (2) the plaintiff’s claims arose from those activities, and (3) jurisdiction is

        “constitutionally reasonable.” Perdue Foods LLC v. BRF S.A., 814 F.3d 185, 189 (4th Cir.

        2016) (internal quotation marks omitted). We bear in mind that where, as here, “full

        discovery had been conducted and the relevant evidence on jurisdiction had been

        presented,” a plaintiff must prove jurisdictional facts “by a preponderance of the evidence.”

        Grayson v. Anderson, 816 F.3d 262, 269 (4th Cir. 2016). We evaluate a district court’s

        “underlying factual findings for clear error.” Carefirst of Md., Inc. v. Carefirst Pregnancy

        Ctrs., Inc., 334 F.3d 390, 396 (4th Cir. 2003).

               We see no reversible error in the district court’s exercise of specific jurisdiction over

        NBRS or Napoli. Relying on circuit precedent, the court appropriately determined that

        NBRS’s and Napoli’s “intentional contacts” with Maryland—the same contacts giving rise

        to KLF’s lawsuit—were sufficient to create specific jurisdiction. English & Smith, 901

        F.2d at 40. Those contacts included the pursuit and execution of a business relationship

        with KLF, NBRS’s operation of a Maryland office to handle the asbestos cases there,

        Napoli’s in-state visit, regular email and phone communications, the transmittal of

        payments to KLF, and the defendants’ otherwise “continuing relationship with [KLF] in

        [Maryland]” while the parties worked on the asbestos cases. Id.; see Burger King Corp. v.

        Rudzewicz, 471 U.S. 462, 473, 479–480 (1985). The fact that Napoli was, in some respects,

        acting on NBRS’s behalf did not alter the court’s jurisdictional analysis, since Napoli’s

        association with KLF went beyond his role at NBRS and, indeed, beyond NBRS itself; as

        the district court recognized, “all 2,174 [association agreements] went to Mr. Napoli” after

        NBRS’s split. J.A. 5343 (internal quotation marks omitted); see Columbia Briargate Co.

                                                       15
USCA4 Appeal: 20-1070      Doc: 162         Filed: 08/04/2022      Pg: 16 of 40




        v. First Nat’l Bank in Dallas, 713 F.2d 1052, 1055–1058 (4th Cir. 1983) (rejecting the

        “fiduciary shield doctrine” and clarifying that “the controlling issue is simply whether the

        non-resident defendant, whatever role he may have occupied [at the company], had such

        ‘minimum contacts’”). We therefore affirm the court’s exercise of specific personal

        jurisdiction over both NBRS and Napoli.

                                                    B.

               The district court also ruled on summary judgment that Napoli was assigned the

        association agreements after NBRS’s 2015 split, making him liable for any breach of those

        agreements by NBRS. 7 Specifically, the court found it “undisputed,” J.A. 5349, that the

        Napoli–Bern settlement agreement had “allocated” the entire asbestos docket to Napoli,

        J.A. 5302. See also J.A. 5186 (Bern Dep.); J.A. 4020 (Haines Dep.). “[T]hereafter,”

        Napoli “continued to litigate the [asbestos clients’] claims” and even “acknowledged

        payments to Plaintiff,” assuming, in the process, the duties of the agreements—e.g.,

        representation of the asbestos clients and contingency fee payments to KLF—as well as

        the contractual rights. J.A. 5349–5350. Under New York law, these actions by Napoli

        went beyond “‘mere participation or support in the performance of a contract’” and

        constituted “‘affirmative assumption’” of the agreements. J.A. 5349 (quoting In re Refco

        Inc. Sec. Litig., 826 F. Supp. 2d 478, 494–495 (S.D.N.Y. 2011)). Moreover, the court

        determined, “Napoli was assigned the association agreements individually” and remained



               7
                  The district court alternatively held that Napoli was NBRS’s alter ego, but we
        need not reach that alternative holding because we affirm the court’s conclusion that Napoli
        was assigned the association agreements under New York law.
                                                    16
USCA4 Appeal: 20-1070      Doc: 162         Filed: 08/04/2022     Pg: 17 of 40




        responsible for them, even after the other Napoli Firm Defendants became involved. J.A.

        5348. On appeal, Napoli reprises his contentions to the contrary.

              We find no reversible error in the district court’s decision, which we review de novo.

        See Pueschel v. Peters, 577 F.3d 558, 563 (4th Cir. 2009). The Napoli–Bern settlement

        agreement—executed by Napoli in his individual capacity and binding on Napoli’s own

        “successors, assigns, and representatives,” J.A. 5290—transferred the asbestos docket to

        Napoli, who completed that assignment by taking affirmative action to assume NBRS’s

        obligations under the agreements, and no reasonable jury could find to the contrary. See

        In re Refco Inc., 826 F. Supp. 2d at 494; see also BSI-Banca Della Svizzera Italiana v.

        Ensra Constr. Corp., 194 A.D.2d 403, 403–404 (N.Y. App. Div. 1993) (“[A] finding of

        affirmative action . . . [is] sufficient to demonstrate [a party’s] intent to assume its

        assignor’s obligations under the contract[.]”); Matter of Kaufman, 272 A.D. 578, 581–582

        (N.Y. App. Div. 1947). The district court further recognized that even Napoli’s own expert,

        Ronald Minkoff, agreed that Napoli had assumed the duties of the association agreements,

        insofar as he continued to represent the asbestos clients after joining the Napoli Firm

        Defendants.

                                                    C.

              After resolving that Napoli was the assignee of NBRS’s association agreements with

        KLF, the district court granted partial summary judgment for KLF, holding that NBRS

        (and thus Napoli) breached the agreements by “fail[ing] to provide a complete and accurate

        accounting to Plaintiff of the fees owed to KLF.” J.A. 5353. The court further observed



                                                    17
USCA4 Appeal: 20-1070       Doc: 162          Filed: 08/04/2022      Pg: 18 of 40




        that the evidence was undisputed that some amount of money was owed to KLF under the

        agreements.

               In reaching its decision, the district court first rejected the argument that each of the

        2,174 association agreements should be evaluated separately to prove 2,174 separate

        breaches. As the court explained, “NBRS and Mr. Napoli’s breach lies in their failure to

        provide a complete accounting to Plaintiff on the 2,174 association agreements at issue.”

        J.A. 5353. In its written order, the court reasoned that all of the association agreements

        expressly or impliedly incorporated the professional obligation to “‘maintain complete

        records of all funds’” belonging to “‘a client or third person’” and to “‘render appropriate

        accounts to the client or third person regarding’” those funds. J.A. 5353 (quoting N.Y.

        Rules of Prof’l Conduct 1.15(c)(3)). The “undisputed” fact that NBRS and Napoli did not

        do either of these things thus constituted a violation of the agreements. J.A. 5353. In

        addition, as the court remarked at the November 25, 2019 motions hearing, contingent fee

        agreements between law firms “necessarily . . . include[] a general principle of

        accounting.” J.A. 5716. To suggest that a payment “would not be accompanied by some

        type of an accounting,” J.A. 5714, not only defies common sense but “require[s] total

        ignorance of how the practice of law is conducted in terms of referrals,” J.A. 5719.

        Moreover, drawing on its inherent “case management” authority, the court refused to

        “break this case down to 2,174 pieces.” J.A. 5702. To the contrary, collective treatment

        was appropriate due to NBRS’s and Napoli’s own inability or refusal to “crunch[] the

        numbers” in a way that would permit the court to determine what had been paid and what

        was still owed under each agreement. J.A. 5808. For these reasons, while “the question

                                                      18
USCA4 Appeal: 20-1070       Doc: 162          Filed: 08/04/2022       Pg: 19 of 40




        of exactly what is owed” remained “a matter that the jury is going to have to resolve,” the

        court granted partial relief to KLF by finding NBRS and Napoli liable under all 2,174 of

        the association agreements. J.A. 5706–5707.

               On appeal, NBRS and Napoli criticize the district court’s decision to treat the 2,174

        agreements in the aggregate and dispute the court’s theory of an accounting breach. The

        two defendants additionally maintain that they did, in fact, provide all the necessary data

        for KLF to render an accounting of the asbestos cases, thus precluding summary judgment.

        The data provided, the defendants say, were in thirteen boxes of documents “attached” to

        their motions for summary judgment filed on October 11, 2019—two weeks after the close

        of discovery and less than eight weeks before trial.

               We identify no reversible error in the district court’s rejection of these arguments.

        The court appropriately reasoned that trial management concerns, the defendants’ own

        accounting failures, and the nature of the parties’ arrangement favored treating the

        agreements collectively. 8 Nor did the court err in concluding that the parties understood


               8
                   The parties debate which standard of review governs the district court’s decision
        to treat the 2,174 agreements collectively. KLF requests abuse of discretion on the theory
        that the court’s decision derived from its case management authority, while NBRS and
        Napoli insist that de novo review applies because whether multiple writings should be
        construed as one agreement is a question of contract interpretation. We need not resolve
        this debate, however, since under either standard of review—and under either theory of the
        court’s decisionmaking authority—we affirm the district court’s reasonable approach. See
        United States v. Janati, 374 F.3d 263, 273 (4th Cir. 2004) (“The scope of the district court’s
        discretion to manage trials before it is . . . particularly broad.”); This Is Me, Inc. v. Taylor,
        157 F.3d 139, 143 (2d Cir. 1998) (explaining that whether a series of contracts should be
        construed as one agreement depends upon the parties’ intent viewed in light of surrounding
        circumstances, including “drafting history and chronology, the cross-referencing of the
        agreements, the integral nature of the undertakings,” the relationship between the parties,
        and “the background assumptions”).
                                                       19
USCA4 Appeal: 20-1070       Doc: 162          Filed: 08/04/2022     Pg: 20 of 40




        NBRS and Napoli would keep an accurate accounting of their clients’ funds and the funds

        of third parties like KLF. See Wieder v. Skala, 609 N.E.2d 105, 108–111 (N.Y. 1992); see

        also Wakefield v. N. Telecom, Inc., 769 F.2d 109, 112 (2d Cir. 1985) (“Implied contractual

        obligations may coexist with express provisions . . . where common expectations or the

        relationship of the parties as structured by the contract so dictate.”). Similarly, the court’s

        refusal to accept the defendants’ thirteen boxes of documents as “constitut[ing] an

        accounting as required under the association agreements” was not erroneous, especially as

        the defendants’ own expert, Dr. Emre Carr, admitted that the records were incomplete in

        the accounting they supposedly provided. J.A. 5353. We therefore sustain the district

        court’s grant of partial summary judgment to KLF.

                                                      D.

               The defendants also complain that the district court denied their Rule 53 motion to

        appoint a special master to perform an accounting of the 2,174 asbestos cases. In its written

        order and at the motions hearing, the court explained that it found the defendants’ request

        “way late in the game.” J.A. 5687. Observing that trial was only a couple of weeks away,

        the court remarked that “appointing a special master would have been a great thing to do a

        year ago,” J.A. 5781, but “it’s too late” now, J.A. 5777. Invoking its authority under

        Federal Rule of Evidence 611, which allows for “reasonable control” of trial procedures to

        “avoid wasting time” or for any similar reason, Fed. R. Evid. 611(a), the district court

        declined to “pull[] this case” off of the trial calendar and “hav[e] a special master come in”

        at this juncture, J.A. 5778.



                                                      20
USCA4 Appeal: 20-1070       Doc: 162          Filed: 08/04/2022     Pg: 21 of 40




               We review the district court’s decision under a deferential abuse of discretion

        standard, North Carolina v. Covington, 138 S. Ct. 2548, 2554 (2018); Meeropol v. Meese,

        790 F.2d 942, 961 (D.C. Cir. 1986), and find it amply justified given the tardiness of the

        defendants’ motion. We accordingly affirm the district court’s denial of the defendants’

        Rule 53 request for a special master.

                                                     IV.

               We next take up the defendants’ challenges to a series of evidentiary rulings by the

        district court. The reversal of any of these rulings, the defendants say, would warrant a

        new trial. But for the reasons that follow, we find no reversible error in the district court’s

        evidentiary rulings or related decisions.

                                                      A.

               We begin with the district court’s decision to permit testimony by KLF’s expert,

        Martin Himeles, on attorney ethics. Himeles offered four opinions, each of which the

        defendants resist. First, Himeles testified that “certain of the Legacy and Napoli [Firm]

        Defendants charged expenses that were excessive and that were not related to the matters

        for which they were engaged.” J.A. 1818. Second, he stated that “expenses incurred in

        connection with handling the [asbestos clients’] claims[] do not affect the net amounts due

        and owing to [KLF].” J.A. 1824. Third, he opined that the defendants “had a fiduciary

        duty to [KLF] with respect to funds they received that belonged to [KLF],” J.A. 1830,

        which included the duty to “maintain[] records of those funds,” J.A. 1836. Finally, Himeles

        maintained that the “Legacy Defendants conducted themselves as if they were a single

        entity,” the “Napoli [Firm] Defendants did the same thing,” and the “Napoli [Firm]

                                                      21
USCA4 Appeal: 20-1070      Doc: 162          Filed: 08/04/2022     Pg: 22 of 40




        Defendants conducted themselves and operated themselves as if they were a successor to

        the Legacy Defendants, all of which was done in a way that is not consistent with the

        custom and practice in the legal industry.” J.A. 1839.

               Invoking Federal Rule of Evidence 404, the defendants now assert that Himeles’s

        attorney-ethics testimony was offered solely to convince the jury that Napoli, and all other

        defendants by association, were unethical and deserving of punishment. The defendants

        further insist that the district court exacerbated its error by commenting on the testimony’s

        importance to the jury.

               We review the admission of evidence for an abuse of discretion, United States v.

        Byers, 649 F.3d 197, 206 (4th Cir. 2011), and we find no such abuse here. As the district

        court recognized, “the issue of how Defendants handled [client] expenses was raised by

        Defendants themselves as [an] affirmative defense[],” so it was appropriate for Himeles to

        opine on the reasonableness of those expenses and whether they should be deducted from

        KLF’s total recovery. J.A. 5577–5578. “Moreover,” Himeles’s opinions were “directly

        relevant to [KLF’s] assertion of alter ego liability” for the Legacy Defendants and Napoli

        Firm Defendants. 9 J.A. 5577. The court’s remark to the jury that Himeles’s testimony was

        “very important” to the alter-ego instruction, J.A. 1807, was within its “broad discretion”


               9
                  Among the factors commonly considered in deciding alter-ego status are the
        “siphoning of funds, failure to observe corporate formalities and maintain proper corporate
        records, non-functioning of officers, control by a dominant stockholder, and injustice or
        fundamental unfairness.” Ost-West-Handel Bruno Bischoff GmbH v. Project Asia Line,
        Inc., 160 F.3d 170, 174 (4th Cir. 1998); accord MAG Portfolio Consult, GMBH v. Merlin
        Biomed Grp. LLC, 268 F.3d 58, 63 (2d Cir. 2001); Travel Comm., Inc. v. Pan Am. World
        Airways, Inc., 603 A.2d 1301, 1318–1319 (Md. Ct. App. 1992). As the district court
        recognized, Himeles opined on all of this.
                                                     22
USCA4 Appeal: 20-1070      Doc: 162          Filed: 08/04/2022      Pg: 23 of 40




        to “comment” on evidence “in order to assist the jury in understanding the facts and issues

        in dispute,” United States v. Lefsih, 867 F.3d 459, 467 (4th Cir. 2017) (internal quotation

        marks omitted). In short, even if Himeles’s testimony had some prejudicial effect, the

        district court determined it did not “substantially outweigh[]” the testimony’s probative

        value. Morgan v. Foretich, 846 F.2d 941, 944 (4th Cir. 1988). We see no reversible error

        in this determination.

                                                      B.

               The next question before us is whether the district court erred in its rulings regarding

        the admission and use at trial of spreadsheets produced by the defendants on December 4,

        2019. Before addressing the defendants’ various assertions on this score, some factual

        background is necessary.

                                                      1.

               Over the course of a one-year discovery period, and despite two court orders to do

        so, the defendants repeatedly failed to produce full and accurate information regarding

        settlement status and amounts for the 2,174 asbestos cases that KLF had referred under the

        association agreements. In September 2019, the district court sanctioned the defendants

        for this violation, expressing skepticism that their recordkeeping was really so chaotic that

        they could not provide a full accounting. See supra, at 9–12. Eventually, on October 11,

        2019—two weeks after discovery had ended and less than two months before trial—the

        defendants submitted thirteen boxes of records, including some records that had not

        previously been produced, as part of their motions for summary judgment. But the records

        did not contain any overall, case-by-case accounting to the district court’s satisfaction,

                                                      23
USCA4 Appeal: 20-1070      Doc: 162         Filed: 08/04/2022      Pg: 24 of 40




        which the court noted at the November 25, 2019 motions hearing and in its later order on

        summary judgment. Finally, on December 4, 2019—five days before trial was to begin—

        the defendants produced three spreadsheets, including a spreadsheet that was “broken

        down by individual settlement” and “identif[ied] whether the settlement has been collected

        and the amounts KLF was paid.” J.A. 961. However, the defendants never produced the

        native-file database from which the spreadsheets allegedly came.

              The district court refused the defendants’ attempts to introduce the late-breaking

        spreadsheets into evidence and present them to the jury as the accounting or compliance

        database that the defendants had supposedly maintained all along. The court did, however,

        permit Andrew Evans, one of KLF’s experts, to present limited testimony about the

        “reliability and veracity” of the data in the spreadsheets. J.A. 1972. Evans concluded on

        direct examination that “the state of the data that the Defendants in this litigation have

        produced” was “still not comprehensive.”          J.A. 2049.   On cross examination, the

        defendants sought to undermine Evans’s reliability analyses. But after defense counsel

        asked several questions implying that Evans’s conclusions were outdated because he

        deliberately neglected to review the December 4 spreadsheets thoroughly, the court

        provided an on-the-spot instruction to clarify for the jury that the defendants’ production

        of new documents five days before trial was “not routine” and “not in compliance with

        Court orders.” J.A. 2078. While “[i]t’s perfectly appropriate for counsel to attack the

        accuracy of the data,” “it is not accurate to suggest” that such belated productions are

        “routine,” the court explained. J.A. 2078.



                                                     24
USCA4 Appeal: 20-1070       Doc: 162          Filed: 08/04/2022   Pg: 25 of 40




               When it came to their affirmative case, the defendants sought to present testimony

        from Robert Gitelman, a former employee of NBRS and current lawyer at Napoli Shkolnik

        PLLC, about the December 4 spreadsheets. KLF objected, noting that Gitelman had not

        been identified as a witness under Federal Rule of Civil Procedure 26(a), much less as one

        with knowledge about the spreadsheets. The court sustained KLF’s objection, although it

        permitted Gitelman to explain how data relating to client settlements were recorded at

        NBRS and Napoli Shkolnik PLLC. The court likewise refused to permit Napoli to

        reference the December 4 spreadsheets in his testimony, although it allowed him to testify

        about the data discrepancies identified by Evans, what he believed the defendants had

        already paid to KLF, and what they still owed. The defendants also called Dr. Emre Carr,

        an accountant, to provide expert testimony on the defendants’ data. Carr opined at length

        “that the Defendants’ data are accurate” and that Evans’s “opinions are flawed and also

        mathematically biased to . . . inflate total settlements.” J.A. 2853. Although Carr did not

        rely on the December 4 spreadsheets in his testimony, he responded to Evans’s conclusions

        regarding the reliability of those data.

               During closing argument, defense counsel criticized Evans’s reliability analyses,

        explaining in particular that “he was comparing . . . old data from the Defendants to new

        data [from the asbestos defendants] about the settlements” to “create the appearance of

        errors where there are no errors.” J.A. 3098–3100. In response, KLF’s counsel highlighted

        the absence of evidence, saying:

               Mr. Napoli went on and on, his lawyers went on and on about this database.
               Right? They went on and on about how meticulous it is. Does it cross
               anybody’s mind: Why don’t they show it to us? Why don’t they produce it?

                                                     25
USCA4 Appeal: 20-1070       Doc: 162          Filed: 08/04/2022      Pg: 26 of 40




               Why don’t they put it on one of these screens and walk us through this perfect
               database? Why don’t they do that? They have never done that in this case.

        J.A. 3129.

               In submitting the case to the jury, the district court issued the following instruction:

               If you find that the defendants could have produced the evidence, and that
               the evidence was within his or her control, and that this evidence would have
               been material in deciding among the facts in dispute in this case, then you
               are permitted, but not required, to infer that the evidence would have been
               unfavorable to the defendants.

        J.A. 3286. The instruction clarified, however, that the jury “may also consider whether the

        defendants had a reason for not producing this evidence that was explained to your

        satisfaction.” J.A. 3286.

                                                      2.

               On appeal, the defendants challenge every purported misstep they perceive the

        district court committed in this sequence of events. Their arguments can be grouped into

        three claims of error.

               First, the defendants assert that the district court abused its discretion by refusing to

        admit the December 4 spreadsheets into evidence and by barring the defense witnesses

        from discussing them, despite allowing KLF’s expert Evans to opine on the data. This

        error was aggravated, the defendants argue, by the court’s instruction that the defendants’

        eleventh-hour production of evidence was “not routine.”

               We find no abuse of discretion in the court’s decision to exclude the spreadsheets.

        “We give particularly wide latitude to the district court’s discretion to issue sanctions under

        [Federal Rule of Civil Procedure] 37(c),” S. States Rack & Fixture, Inc. v. Sherwin-


                                                      26
USCA4 Appeal: 20-1070      Doc: 162          Filed: 08/04/2022     Pg: 27 of 40




        Williams Co., 318 F.3d 592, 595 (4th Cir. 2003) (internal quotation marks omitted), which

        permits a court to exclude evidence not disclosed during discovery “unless the failure [to

        disclose] was substantially justified or is harmless,” Fed. R. Civ. P. 37(c)(1). The district

        court here reasonably concluded that the defendants could offer no explanation for their

        failure to provide the spreadsheets until the cusp of trial. It also found that KLF would be

        prejudiced by the admission of documents that its counsel and experts did not have time to

        adequately review before trial was scheduled to begin. See S. States Rack & Fixture, 318

        F.3d at 597 (listing the five factors evaluated under Rule 37(c)(1), including the “surprise

        to the party against whom the evidence would be offered,” “the extent to which allowing

        the evidence would disrupt the trial,” and “the nondisclosing party’s explanation for its

        failure”). Moreover, contrary to the picture the defendants attempt to paint on appeal, the

        district court did not permit Evans to give freewheeling testimony about the December 4

        spreadsheets while stripping the defendants of any opportunity to respond. Rather, the

        court restricted Evans’s opinions to whether the defendants’ data on the whole was

        reliable—a point which the defendants amply challenged through cross-examination and

        the testimony of Carr, Gitelman, and Napoli. 10 We decline to intrude on the district court’s

        sound discretion in this regard.




               10
                 The defendants also insist that Gitelman was, in fact, a properly identified witness
        under Rule 26(a), but this argument is beside the point. Regardless of any Rule 26 error,
        the district court permitted Gitelman to testify about the settlement collection and
        accounting processes at NBRS and Napoli Shkolnik. It simply restrained him from
        rendering opinions about the December 4 spreadsheets.
                                                     27
USCA4 Appeal: 20-1070      Doc: 162          Filed: 08/04/2022      Pg: 28 of 40




               Second, the defendants contend that the district court erred in denying their motion

        for a mistrial in response to KLF’s remarks during closing. We similarly review this issue

        for abuse of discretion, Minter v. Wells Fargo Bank, N.A., 762 F.3d 339, 351 (4th Cir.

        2014), and again find no abuse. As the court explained in its posttrial order, “any comment

        by Plaintiff’s counsel in closing argument about the Defendant[s’] failure to produce a

        database . . . [was] not in error, as Defendants never submitted a native file database as

        requested during discovery, and their production of a spreadsheet containing settlement

        information just days before trial does not constitute the provision of a ‘database.’” J.A.

        5574. Given our “great deference for the superior vantage point of the trial judge and with

        a close eye to the particular context of th[is] trial,” Minter, 762 F.3d at 351 (internal

        quotation marks omitted), we decline to upend the court’s decision.

               Finally, the defendants oppose the district court’s instruction permitting the jury to

        draw an adverse inference from the absence of the database evidence. “[T]he trial court

        has broad discretion to permit a jury to draw adverse inferences from a party’s failure to

        present evidence.” Vodusek v. Bayliner Marine Corp., 71 F.3d 148, 156 (4th Cir. 1995).

        “Even the mere failure, without more, to produce evidence that naturally would have

        elucidated a fact at issue permits an inference that the party fears to produce the evidence.”

        Id. (internal quotation marks and brackets omitted). Here, the defendants themselves

        claimed the existence of a highly relevant database that they never produced. The district

        court acted within its discretion in authorizing, but not requiring, the jury to draw an

        adverse inference from this course of events.



                                                     28
USCA4 Appeal: 20-1070       Doc: 162             Filed: 08/04/2022   Pg: 29 of 40




                                                        V.

               The defendants also contest three other jury instructions, as well as the verdict form.

        The defendants again assert that reversal on any one of these issues merits a new trial, but

        we reject their arguments in toto and affirm for the reasons given below.

                                                        A.

               The defendants first take issue with the district court’s jury instruction on the law of

        alter egos. The challenged portion of the instruction reads as follows:

               Plaintiff also claims that the other law firm defendants are liable for the
               amounts owed to plaintiff because the other law firm defendants are alter
               egos of Paul J. Napoli, Napoli Bern Ripka Shkolnik LLP, and of each other.

        J.A. 3298. The defendants contend that this instruction was misleading because it gave the

        jury three options for finding an alter ego: Napoli, NBRS, or “each other.” This was

        erroneous, they say, because it allowed the Legacy Defendants and Napoli Firm

        Defendants to be found liable as alter egos of “each other” before it was first established

        that the “other” was indeed liable. 11

               Where, as here, a party challenges a jury instruction on the ground that it confused

        or misled the jury, we review the instruction for an abuse of discretion. United States v.



               11
                    The Legacy Defendants also contend that the alter-ego instruction was erroneous
        because it did not provide adequate instruction on the different theories of alter ego
        liability, such as reverse veil piercing. In the same breath, however, the Legacy Defendants
        concede that the controlling law for these other theories mirrors the standard for alter-ego
        liability that the instruction in fact provided. That concession defeats their argument. See
        Bailey v. Cnty. of Georgetown, 94 F.3d 152, 156 (4th Cir. 1996) (“The test of adequacy of
        instructions is not one of technical accuracy in every detail, but is instead simply that
        practical one of whether the instructions construed as a whole, and in light of the whole

                                                        29
USCA4 Appeal: 20-1070       Doc: 162         Filed: 08/04/2022      Pg: 30 of 40




        Kivanc, 714 F.3d 782, 794 (4th Cir. 2013). No such abuse is evident here. When the alter-

        ego instruction is “construed as a whole, and in light of the whole record,” id. (internal

        quotation marks omitted), the defendants offer little reason to assume that the jury would

        be confused about the basic liability issues at stake. At least from the perspective of the

        Legacy Defendants and Napoli Firm Defendants, the whole point of trial was to decide

        whether they should “share in the liability” of NBRS and Napoli, J.A. 3293—not whether

        they could “share in the liability” of firms that were not liable to begin with. The district

        court did not reversibly err in providing the alter-ego instruction.

                                                     B.

               Second, the defendants volley multiple objections to the district court’s instruction

        on the law of assignment. But we need not resolve these contentions. Every defendant

        that the jury found liable by way of assignment it also found liable under an alter-ego

        theory. 12 Thus, even assuming the assignment instruction was erroneous, any error was

        harmless given our earlier conclusion that the alter-ego instruction did not constitute an

        abuse of discretion. See United States v. Hastings, 134 F.3d 235, 242 (4th Cir. 1998)

        (“Application of the harmless-error analysis for erroneous instructions is also possible

        when the trial court submits a case to the jury on two or more alternate theories[.]”).




        record, adequately informed the jury of the controlling principles.” (internal quotation
        marks and alterations omitted)).
               12
                  Of the fifteen total Legacy Defendants and Napoli Firm Defendants, thirteen were
        found liable by the jury. Of the thirteen liable defendants, all were found liable under the
        alter-ego theory, whereas twelve were found liable under the assignment theory.
                                                     30
USCA4 Appeal: 20-1070      Doc: 162          Filed: 08/04/2022      Pg: 31 of 40




                                                     C.

               Third, the defendants claim the district court erred in its instruction regarding the

        burden of proof for damages. In full, that instruction reads:

               When it is certain that damages have been caused by a breach of contract,
               and the only uncertainty is as to their amount, the burden of uncertainty as to
               the amount of damage is upon the wrongdoer. In this case, the burden is on
               the defendants to establish that they have provided an accurate and complete
               accounting of the amounts collected on behalf of the subject clients. If there
               is uncertainty to that amount, that uncertainty should be resolved against the
               defendants. Plaintiff need only show a stable foundation for a reasonable
               estimate of the damage incurred as a result of the breach.

        J.A. 3303.

               On appeal, the defendants posit that New York law does not support a so-called

        “wrongdoer instruction” in this case because KLF did not seek prospective damages or lost

        profits. The Legacy Defendants and Napoli Firm Defendants further complain that the

        instruction lumped them together with the other defendants as “wrongdoer[s]” and placed

        on them the burden of proving damages before they were found liable.

               Rejecting these arguments in its posttrial order, the district court concluded that the

        instruction “was a proper statement of New York law.” J.A. 5575. We review that

        conclusion de novo, United States v. Jefferson, 674 F.3d 332, 351 (4th Cir. 2012), and

        affirm. As the district court explained, under New York law, “where ‘the non-breaching

        party has proven the fact of damages . . . , the burden of uncertainty as to the amount of

        damage is upon the wrongdoer.’” J.A. 5576 (internal quotation marks omitted) (second

        emphasis added) (quoting Process Am. Inc. v. Cynergy Holdings, LLC, 839 F.3d 125, 141

        (2d Cir. 2016)); see also Tractebel Energy Mktg., Inc. v. AEP Power Mktg, Inc., 487 F.3d


                                                     31
USCA4 Appeal: 20-1070      Doc: 162          Filed: 08/04/2022     Pg: 32 of 40




        89, 111 (2d Cir. 2007); Boyce v. Soundview Tech. Grp., Inc., 464 F.3d 376, 392 (2d Cir.

        2006). Here, because the court concluded on summary judgment that “Napoli and NBRS

        were liable” for breach of contract “based on the[ir] . . . incomplete accounting,” which

        made the amount of damages uncertain, they were unquestionably “wrongdoers” under

        New York law, and “the burden on the amount owed rested with [them] as the breaching

        parties.” J.A. 5576. The same was true of the Legacy Defendants and Napoli Firm

        Defendants so long as the jury first found them liable, as it was instructed to do before

        determining damages. See J.A. 3302. We see no reversible error in the burden of proof

        instruction.

                                                     D.

               Finally, the defendants nitpick the verdict form, insisting it should have allowed the

        jury to apportion damages among the different defendants. Declining the defendants’

        request for a verdict form that required the jury to make a separate damages finding as to

        each defendant, the district court instead issued a form that asked the jury to determine the

        “total settlement recovery” for the underlying asbestos clients’ claims and the

        corresponding amounts, gross and net, owed to KLF. J.A. 3228. It then required the jury

        to decide for each defendant whether it was “liable” or “not liable” and, if liable, under

        which theory—“assignment” or “alter ego.” J.A. 3228–3231.

               “[T]he formulation of issues and the form of interrogatories [submitted to a jury] is

        committed to the sound discretion of the trial judge.” Horne v. Owens-Corning Fiberglas

        Corp., 4 F.3d 276, 284 (4th Cir. 1993) (internal quotation marks omitted). Here, the jury

        found that all the liable defendants were alter egos of NBRS, Napoli, or each other. Each

                                                     32
USCA4 Appeal: 20-1070       Doc: 162          Filed: 08/04/2022       Pg: 33 of 40




        defendant was therefore liable for the entirety of the judgment, see Sky Cable, LLC v.

        DirecTV, Inc., 886 F.3d 375, 385 (4th Cir. 2018), and any purported error in the verdict

        form was harmless.

                                                      VI.

               Chronologically, we have finally reached the district court’s postverdict rulings.

        But our work is not done, as those rulings have spawned yet another half-dozen

        assignments of error by the parties on appeal.

                                                       A.

               As previously noted, the district court deferred its jurisdictional analysis for the

        Legacy Defendants and Napoli Firm Defendants until after trial. The jury found thirteen

        of those fifteen defendants liable. All thirteen were found liable under an alter-ego theory;

        twelve were also found liable under a theory of assignment. With the jury’s liability

        findings in hand, the district court ruled in its posttrial order that the thirteen liable Legacy

        Defendants and Napoli Firm Defendants were subject to specific personal jurisdiction in

        Maryland, finding “sufficient evidence in the record to establish” not only that each of

        these defendants had individual contacts with that State but “were [also] alter-egos of Mr.

        Napoli and/or NBRS,” over which the district court had already asserted personal

        jurisdiction. J.A. 5563; see supra, at 13–16.

               On appeal, the Legacy Defendants and Napoli Firm Defendants contest this

        jurisdictional ruling, claiming that their contacts with Maryland are too sparse to support

        jurisdiction. We affirm. “When a company is an alter ego of” an individual, “the

        jurisdictional contacts of the individual are the jurisdictional contacts of the alter ego

                                                       33
USCA4 Appeal: 20-1070      Doc: 162          Filed: 08/04/2022      Pg: 34 of 40




        entity.” Sky Cable, 886 F.3d at 392 (internal quotation marks omitted and brackets

        omitted). The district court therefore did not err in “exercis[ing] personal jurisdiction

        vicariously” over the remaining law firm entities, id. at 391, irrespective of the facts that

        may have supported independent jurisdiction.

                                                     B.

               In response to the defendants’ motion to amend the judgment under Federal Rule of

        Civil Procedure 59(e), the district court held that the jury was permitted to apply an error

        rate to the settlement total, thereby increasing the damages owed to KLF. At the same

        time, the court determined that the error rate the jury applied was too speculative, and it

        reduced the judgment by applying a lower rate. This pair of rulings offends all parties on

        appeal, with the defendants challenging the first decision and KLF the second.

               We review the district court’s determinations on this front for an abuse of discretion.

        See Jones v. Southpeak Interactive Corp. of Del., 777 F.3d 658, 672 (4th Cir. 2015). The

        district court appropriately determined that the jury was entitled to believe the testimony

        of KLF’s expert Evans that some error was present in the defendants’ data, rendering the

        use of an error rate multiplier permissible. Likewise, the court did not abuse its discretion

        in determining that the jury’s error rate of 151 percent rested on a shaky foundation. See

        J.A. 5580–5581 (citing Trademark Research Corp. v. Maxwell Online, Inc., 995 F.2d 326,

        334 (2d Cir. 1993), and 24/7 Records, Inc. v. Sony Music Entm’t, Inc., 566 F. Supp. 2d 305,

        316 (S.D.N.Y. 2008)). As Evans himself acknowledged, portions of the data used to justify

        the 151 percent error rate were aberrant and should be “set . . . to the side” before

        calculating the overall rate of error in the defendants’ data. J.A. 2086. The district court

                                                     34
USCA4 Appeal: 20-1070       Doc: 162          Filed: 08/04/2022       Pg: 35 of 40




        did just that and, setting aside the outlier data, arrived at an error rate of 129 percent, which

        it then applied to the settlement amount found by the jury. We decline to disturb the district

        court’s judgment in this regard.

                                                       C.

               The district court further reduced the jury’s verdict to account for KLF’s settlement

        with Marc Bern. The defendants object to the district court’s dollar-for-dollar setoff,

        arguing for a 50 percent reduction instead. And KLF objects to the district court’s decision

        to reduce the verdict at all. We begin with some background necessary to understand this

        dispute before ultimately rejecting the parties’ various contentions.

                                                       1.

               As previously explained, NBRS is owned in equal parts by Napoli and nonparty

        Bern. After the two partners fell out, NBRS was placed into receivership and its cases

        were divided between them. The resulting Napoli–Bern settlement agreement allocated all

        2,174 asbestos cases to Napoli and provided that Napoli would indemnify Bern against all

        “loses [sic], liabilities, damages, causes of action, claims, costs, and expenses” arising out

        of cases allocated to Napoli for conduct arising after the split. J.A. 5303. The agreement

        elsewhere provided that Napoli and Bern have a joint obligation with respect to “known

        and/or anticipated liabilities of [NBRS].” J.A. 5295. It also stated that if “either party pays

        more than 50% of [NBRS]’s debt, the party who has underpaid will indemnify the other

        with respect to that underpayment.” J.A. 5296.

               Fast forward to this lawsuit. KLF sued multiple defendants seeking payment under

        the association agreements, including the seventeen defendants involved in this appeal as

                                                       35
USCA4 Appeal: 20-1070      Doc: 162         Filed: 08/04/2022     Pg: 36 of 40




        well as Bern and his law firm (the Bern Defendants). Realizing over the course of

        discovery that Napoli, not Bern, had been assigned the asbestos docket, KLF settled with

        the Bern Defendants in October 2019. In early 2020, the court-appointed receiver who was

        implementing the Napoli–Bern settlement ordered Bern to produce the 2019 KLF–Bern

        settlement agreement to Napoli. As produced, that agreement consisted of a single page

        providing that the Bern Defendants would pay a sum certain to settle KLF’s claims. It also

        contemplated that KLF and the Bern Defendants would execute additional documents

        within twenty-one days, but no further documents were in fact executed until June 2020.

                                                    2.

              Before the district court, the parties contested whether the jury’s verdict should be

        offset to account for the KLF–Bern settlement.          Invoking the New York General

        Obligations Law (NY-GOL), the defendants argued that the verdict should be reduced by

        50 percent in accordance with the Napoli–Bern settlement agreement or, alternatively, by

        the dollar amount of the KLF–Bern settlement. KLF opposed, maintaining that the NY-

        GOL did not apply because Bern is not an “obligor” as the statute defines that term. KLF

        also contended that, because of certain language included in the June 2020 addendum, the

        non-settling defendants were not entitled to any setoff for the KLF–Bern settlement.

              In its posttrial order, the district court agreed with the defendants that the NY-GOL

        applied, rejecting KLF’s reading of “obligor.” The court also rejected KLF’s position that

        the KLF–Bern settlement prohibited any setoff by virtue of the June 2020 addendum,

        reasoning that the addendum was executed much later than twenty-one days after the

        original settlement and could not be considered part of the same agreement. Even so, the

                                                   36
USCA4 Appeal: 20-1070       Doc: 162          Filed: 08/04/2022     Pg: 37 of 40




        court declined to offset the verdict by 50 percent as the defendants requested. The court

        reasoned that, in the words of NY-GOL § 15-105, KLF “did not know or ha[ve] reason to

        know” that Bern “‘did not pay so much of the claim as he was bound by his contract’” with

        Napoli. J.A. 5586. Indeed, the court observed, the Napoli–Bern settlement agreement

        appeared to require Napoli to indemnify Bern for liabilities arising out of the asbestos

        cases. J.A. 5586. The court concluded that another provision, NY-GOL § 15-103, applied

        and required a dollar-for-dollar setoff to reflect the settlement amount KLF received “from

        the Bern Defendants, who were co-obligors with the remaining . . . Defendants.” J.A.

        5587; see NY-GOL § 15-103 (“The amount or value of any consideration received by the

        obligee from one or more of several obligors . . . in whole or in partial satisfaction of their

        obligations, shall be credited to the extent of the amount received on the obligations of all

        co-obligors[.]”).

                                                      3.

               On appeal, the parties launch a bevy of arguments assailing the district court’s ruling

        from all sides. KLF contends that, for numerous reasons, the district court should not have

        reduced the jury’s verdict and also posits that the court erred in considering the defendants’

        setoff claim at all because they failed to timely assert that defense in their pleadings. The

        defendants insist that the district court erred in various ways by declining to apply NY-

        GOL § 15-105 to require a 50 percent reduction.

               We are not persuaded to disturb the district court’s ruling. That court was in the

        best position to assess whether the defendants adequately asserted a setoff defense in their

        pleadings and, if not, whether entertaining that defense nevertheless would unduly

                                                      37
USCA4 Appeal: 20-1070       Doc: 162          Filed: 08/04/2022       Pg: 38 of 40




        prejudice KLF. The court’s decision to consider the defense was within its discretion. See

        Core Commc’ns, Inc. v. Verizon Md. LLC, 744 F.3d 310, 321 (4th Cir. 2014) (abuse of

        discretion review applies); see also Reives v. Lumpkin, 632 Fed. App. 34, 35 (2d Cir. 2016)

        (holding that district court did not abuse its discretion when it allowed a purportedly unpled

        defense that “share[d] a common factual nexus” with defenses that were pled). The court

        likewise reasonably determined that KLF’s eight-month-delayed addendum was not “part

        of the same transaction as” the October 2019 KLF–Bern settlement. J.A. 5585 (quoting

        NY-GOL § 15-104). Nor do we discern any reversible error in the district court’s decision

        to reduce the verdict, reflecting the money owed under the association agreements, by the

        amount the Bern Defendants paid toward the same obligation, see NY-GOL § 15-103—

        even though Bern’s responsibility, if any, for the contingency fee payments vis-à-vis

        Napoli was at best unclear, see NY-GOL § 15-105.

                                                       D.

               At last, we arrive at the parties’ final dispute in this appeal: whether the district court

        erred in entering judgment as a matter of law against KLF on its claim of constructive trust.

        We review this issue de novo, Moskos v. Hardee, 24 F.4th 289, 294 (4th Cir. 2022), and

        again affirm.

               Under the terms of the association agreements, KLF was not the only referring firm

        entitled to a share of the gross recoveries from the asbestos cases; DLF was also entitled to

        a certain portion, generally 10 percent, of any settlement or verdict. The agreements stated

        that upon settlement of a client’s claims, NBRS would send KLF “a single check . . .



                                                       38
USCA4 Appeal: 20-1070       Doc: 162         Filed: 08/04/2022      Pg: 39 of 40




        representing [its] share of the attorneys’ fees, as well as [DLF’s] share.” E.g., J.A. 114.

        KLF would then write a check to DLF for its respective portion.

               However, on the eve of trial, DLF sent a letter to the parties in this case confirming

        that it was “not a party to the Lawsuit and is not being represented by any counsel for the

        various parties. None of the parties or their counsel is authorized to speak for or act for

        [DLF].” J.A. 1306. The letter explained that DLF did not “want or expect any money by

        virtue of the Lawsuit” and thereby “relieve[d] KLF of the obligation, if any, to pay a portion

        of any recovery from the Lawsuit to [DLF].” J.A. 1306.

               In its constructive trust claim, KLF argued that it was entitled to DLF’s portion of

        the judgment award because it had a contractual right to collect from NBRS both its own

        share and DLF’s share of the asbestos recoveries. The district court disagreed and, in a

        posttrial ruling, granted the defendants’ motion for judgment as a matter of law on this

        claim. Because DLF’s letter disavowed its interest in the case, disclaimed any party’s right

        to collect fees on its behalf, and released KLF from its contractual obligations to DLF, the

        court found that KLF did “not have any legally cognizable claim to [DLF’s] share.” J.A.

        3250. In fact, the court observed, there was no longer a DLF share to which KLF could

        assert a constructive trust.

               On appeal, KLF renews the same contentions it made before the district court,

        arguing that the association agreements gave it an ownership interest in DLF’s portion of

        the recovery and that DLF’s letter did not extinguish KLF’s right to collect that portion

        from the defendants. But the district court did not reversibly err in concluding otherwise.



                                                     39
USCA4 Appeal: 20-1070        Doc: 162         Filed: 08/04/2022    Pg: 40 of 40




        KLF cannot assert an ownership interest on behalf of DLF that DLF no longer claims for

        itself.

                                                     VII.

                  Faced with an appeal asserting thirteen grounds for reversal, Judge Craven of our

        Court once remarked that “[s]o many points of error suggest that none are valid.” United

        States v. Sawyers, 423 F.2d 1335, 1338 (4th Cir. 1970). His observation applies with equal

        force here. The defendants offer twenty-one grounds for reversal and KLF another three.

        After carefully considering each one, we conclude that, with one minor exception, they all

        lack merit.

                                    AFFIRMED IN PART, VACATED IN PART, AND REMANDED




                                                     40